Citation Nr: 0606208	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-18 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from February 1963 to March 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that awarded service connection and a 10 
percent rating for post-traumatic stress disorder (PTSD), 
effective March 10, 1999.  The veteran disagreed with the 
rating and testified before the Board at a July 2004 hearing 
held at the RO.  The Board remanded the case in February 
2005.  In June 2005, the RO increased the rating to 50 
percent, as of March 10, 1999.  But the veteran seeks a 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  PTSD is shown to be manifested by depression and 
infrequent nightmares, requiring infrequent treatment, and 
resulting in no more than serious impairment of social and 
occupational functioning.

2.   The veteran has shown to have no speech problems, 
psychotic or suicidal thoughts, obsessive rituals, near-
continuous panic or depression affecting independent 
functioning, impaired impulse control, spatial 
disorientation, neglect of appearance or hygiene, difficulty 
in adapting to stressful circumstances, or inability to 
establish or maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As noted above, in a December 2003 order, the Court granted a 
joint motion for remand; that joint motion was predicated on 
the need for VA to notify the appellant as to what evidence 
she needed to present to support her claim for DIC benefits 
under 38 U.S.C.A. § 1151.

Here, the RO sent correspondence in July 2003; rating 
decisions in January 2001, March 2003, and June 2005; a 
statement of the case in March 2003; and a supplemental 
statement of the case in June 2005.  The Board also issued a 
decision in February 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  In the July 2004, December 2004, and April 2005 
letters, VA specifically informed the veteran of the 
consequences of his failure to report for a VA examination.  
VA has undertaken all reasonable efforts to afford the 
veteran additional psychiatric examination, but the veteran 
has not been cooperative.  The appellant cannot wait 
passively for assistance, but has a corresponding obligation 
to report for scheduled examinations.  38 C.F.R. § 3.655 
(2005); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Nevertheless, VA did examine the veteran on several earlier 
occasions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to receipt of the required notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  VA has 
satisfied its duty to notify the appellant.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also attempted 
to examine the veteran on several occasions, but the veteran 
has sought rescheduling and has failed to report for the 
rescheduled examinations.  Notably, several medical treatment 
records also reflect that the veteran has a frequent history 
of cancellations for treatment.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board now turns to the merits of the claim.

The veteran's service-connected PTSD has been rated as 50 
percent disabling since the effective date of service 
connection (i.e., March 10, 1999).  He contends, including in 
testimony at a July 2004 hearing before the Board, that his 
PTSD has affected his employment "tremendously" or severely 
and has produced difficulties adjusting with people, frequent 
divorces, sleep difficulties, nightmares, anxiety, panic 
attacks, temper, and depression. 

Disability evaluations are determined by applying VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2005).  
The percentage ratings in this Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

The veteran's claim for a higher rating involves the initial 
grant of service connection.  Thus, different percentage 
ratings for the disability may be assigned for different 
periods of time, since the effective date of service 
connection, based on the facts found (i.e., "staged 
ratings").  Fenderson v. West, 12 Vet. App. 119 (1999).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Ibid.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Ibid. 

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scale 
scores.  A GAF scale score reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed.) (DSM-IV).  

As noted in the June 2005 supplemental statement of the case, 
a GAF scale score of 41-50 indicates serious symptoms (such 
as suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (such as no friends, 
inability to keep a job).  A score of 51-60 is indicates 
moderate symptoms (such as flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (such as few 
friends, conflicts with peers or co-workers).  Ibid.

The veteran was briefly hospitalized in late 1998 for alcohol 
detoxification; he was very depressed and had sleep problems.  

He was treated for PTSD regularly in 1999, but only 
infrequently thereafter.  In March 1999, a treating social 
worker described the PTSD as severe.  In the ensuing months, 
a psychotherapist discussed the veteran mistrust issues, how 
PTSD and alcohol caused permanent family scars, and the 
worsening effects of alcohol on PTSD symptoms of withdrawal 
and isolation.  The veteran described fear and anxiety, such 
as when crossing bridges.  In August 2000, the social worker 
stated that PTSD had interfered at all levels of the 
veteran's life.  

In the last few years, the record indicates that the veteran 
was seen by a social worker in January 2001 as part of an 
alcohol abuse program.  The treating clinical social worker 
noted reported symptoms of recurring nightmares, intrusive 
thoughts, sleep difficulty, job difficulties, problems with 
crowds, and staying in his trailer and not doing anything.  
The social worker also commented that the alcohol abuse could 
be related to the PTSD.  

But thereafter, the veteran has sought VA psychiatric 
treatment for PTSD only once, in June 2002.  He reported 
having nightmares, being unable to hold a job, and being 
unable to work physically as in the past.  However, he had 
been reluctant to take medication; now he would be started on 
new medication (Wellbutrin).  But objectively, he was 
oriented and properly dressed.  While he had depressed mood 
and became upset during the session, he did not have 
agitation, overt psychotic behavior, cognitive decline, 
constricted affect, or suicidal plans.  The treating 
psychiatrist rendered a GAF scale score of 50.

Significantly, VA examinations do not support a rating higher 
than 50 percent for the veteran's PTSD at any point since the 
effective date of service connection.  

A December 2000 VA PTSD examination diagnosed PTSD of mild to 
moderate severity, with a GAF scale score of 55 to 60.  The 
veteran's jobs (in many different fields) had been short in 
duration because the people he had worked with had been 
dishonest; he also had been married several times, had had 
anger problems and several arrests for fighting and 
disorderly conduct, and had been drinking heavily until 
recently (with detoxification in 1999).  However, he had not 
been placed on medication for anxiety symptoms.  The examiner 
noted subjective complaints of disturbed sleep, nightmares, 
intrusive thoughts, hypervigilance, hyperarousal, avoidance 
of crowds, and difficulties with trust.  But the examiner 
opined that the symptoms had produced only "some 
difficulty" at work, which was also during times when he had 
also been having alcoholic problems.  The examiner also 
concluded that the current symptoms interfered with the 
veteran's "sense of well being and his relatedness to others 
to some degree."   
 
Likewise, a May 2005 VA PTSD examination 2005 does not 
warrant more than a 50 percent rating.  The examiner noted 
that the veteran had last been treated for PTSD on one 
consultation in June 2002, but that he had not returned for 
additional treatment because he had felt distress at the last 
appointment.  The current reported symptoms included sleep 
difficulties, upsetting Vietnam-related dreams once per 
month, reminiscing thoughts (but not intrusive thoughts) more 
frequently in the last few years, reduced socialization due 
to anxiety, a lack of closeness except with his wife, startle 
reactions, some difficulty with vigilance, anxiety, and some 
depressed mood, but only when exposed to upsetting memories.  
He denied panic attacks, psychotic symptoms, and a tendency 
to avoid war-related matters; and he reported having adequate 
energy.  Reportedly, he had had difficulty maintaining jobs 
and had worked a variety of construction and labor jobs; he 
had a history of anger problems and arrests for disorderly 
conduct.  His current job was to clean at a veterans' service 
organization office, and his duty hours kept him away from 
other people.  He also described having difficulty taking 
orders from authority and trusting people.  However, on 
objective mental status examination, he was clean, alert, and 
oriented to time, place, person, and situation.  He spoke 
normally and coherently, and he interacted appropriately.  
Thought process demonstrated that he was intelligent; he did 
not have any psychotic symptoms or suicidal or homicidal 
thoughts.  Mood had aspects of anxiety with occasional 
depressed feelings.  Affect and though content were 
consistent; he showed anxiety and a range of affect, with one 
tearful occasion.  Cognitive functions were intact.  Also, 
insight and judgment were intact, and he was competent to 
manage financial decisions.  He remained currently untreated, 
even though he was aware of and considering using VA's mental 
health clinic.  The veteran's substance abuse did not 
interfere with his functioning.  However, he had demonstrably 
serious social and occupational impairment because of his 
PTSD.  The examiner also noted the veteran's report of 
increasingly severe symptoms, including anxiety, in the last 
few years.  Diagnoses were chronic PTSD and alcohol 
dependence in sustained remission.  The GAF scale score was 
50 (just as during his most recent psychiatric clinic visit 
in June 2002).

The reported symptoms on the May 2005 VA PTSD examination 
differ significantly from the symptoms that the veteran has 
described in the past, including in testimony at the July 
2004 Board hearing.  The Board finds the May 2005 examination 
report more probative since a psychiatric specialist had an 
opportunity to elicit and observe the veteran's symptoms.  
Also interestingly, VA clinical records from 2001 relating to 
an alcohol abuse program indicated that the veteran had gone 
to a club managed by a girlfriend; this evidence actually 
suggests the opposite of social isolation, contrary to the 
veteran's statements.  Moreover, while the veteran has 
reported staying at home and having difficulties with people, 
he has also stated that he speaks with neighbors.

The evidence certainly reflects symptoms such as depression, 
but only infrequent nightmares, a GAF scale score of 50, 
infrequent PTSD treatment (particularly from 2000 to the 
present, and serious impairment of social and occupational 
functioning.  However, he does not have PTSD manifestations 
that would warrant the next higher rating of 70 percent under 
DC 9411, such as speech problems, psychotic thoughts, 
suicidal ideation, obsessive rituals, near-continuous panic 
or depression affecting the ability to function 
independently, impaired impulse control, spatial 
disorientation, neglect of appearance or hygiene, difficulty 
in adapting to stressful circumstances, or inability to 
establish or maintain effective relationships.  

Since the issue is the appropriate rating for the veteran's 
PTSD, the January 2001 clinical worker's comments about a 
possible relationship between alcohol abuse and PTSD do not 
affect the outcome; as the May 2005 PTSD examination 
concluded, alcohol abuse is in sustained remission and does 
not impair the veteran's functioning.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's service-connected PTSD does not warrant higher 
than a 50 percent rating for any period of time since the 
effective date of service connection (i.e., March 1999).  As 
the preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

A rating higher than 50 percent for PTSD is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


